Motion by respondents for reconsideration of the previous order of this court, dated June 4, 1973, and cross motion by petitioners to reconsider and resettle said order. Motion and cross motion granted solely to the extent of amending the decision of this court, dated June 4, 1973, upon which said order was made, by (1) deleting from the second paragraph thereof the following: “ and the respondent Commissioner of Social Services is directed to issue a waiver to each petitioner upon the condition specified by the hearing officer”; and (2) substituting therefor the following: “and the respondent Commissioner of Health of the State of New York, in his capacity as presiding officer of the agency referred to in the Code of Federal Regulations (tit. 20, § 405.1134, subd. [a]) as the 1 State survey agency ’, shall forthwith recommend to the Federal Department of Health, Education and Welfare (HEW) that HEW grant a waiver to each petitioner, provided that the corrections and modifications proposed by the hearing officer as mentioned in said decision of this court dated June 4, 1973 will be completed, and that proof of completion is submitted to HEW, within four months after notification by HEW to petitioners that it accepts' this recommendation.” Hopkins, Acting P. J., Martuscello, Shapiro and Munder, JJ., concur.